DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first end”, the “angled along the first axis and second axis” of the tie-down fork as well as the “misaligned payload” in claims 2, 12-13 and 16, the “second end of the tie-down fork” in claims 3 and 13, the “spring coupling the stud to the mounting base” in claim 4, the “plurality of payloads” in claim 9, the “payload base plate” as well as the “shaft configured to transmit rotational movement through the payload baseplate to the payload tie-down assembly” in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
3.	The disclosure is objected to because of the following informalities: 
a.	para. [0025]; the term “mounting based 210” should be rewritten as --mounting base 210--;
b.	para. [0035]; the term “a shoulder a tie-down bushing 1000” should be rewritten as --a shoulder of the tie-down bushing 1000--;
c.	para. [0035]; the term “bushing 900” should be rewritten as --tie-down bushing 1000--.
Appropriate correction is required.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tie-down driver” in claims 5 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
6.	Claim 8 is objected to because of the following informalities:  
a.	Claim 8, line 3: the term “the payload another” should be rewritten as --the payload, and another--.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 1, line 8, recites the limitation “a first end of the tie-down fork angled along at least a first axis” rendering the claim vague and indefinite, since it is unclear as to exactly which portion of the tie-down is the first axis being attributed to and in which direction relative to the tie-down fork is the first axis extending such that the exact location of the fork which is recited as being angled can be ascertained. Claims 2, 11, 13 and 16 are unclear for the same reasons.   
10.	Claim 1 recites the limitation “the linear movement generated” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim.
11.	Claims 5 and 14 each recite the limitation “the linear movement” in line 1. There is insufficient antecedent basis for this limitation in the claims. 
12.	Claim 6, lines 1-2, recites the limitation “the tie-down driver includes screw threads converting the rotational input to linear movement” rendering the claim uncertain, since it is unclear as to how exactly do screw threads of the tie-down driver translate to rotational movement since no additional recitation regarding a structure of the payload tie-down housing (i.e. tie-down fork) is being claimed which would allow for the tie-down fork to be translated in a linear manner as a result of the rotational input stemming from the tie-down driver having the threads. Assuming the drive is coupled with the fork, a mechanism, other than the screw threads of the driver, is required for allowing the fork to move in such a fashion and such mechanism or sufficient structure is not being claimed and is not understood in view of the applicant’s disclosure. Similarly, Claim 15 is unclear for the same reasons.
13.	Claim 11 recites the limitation “the linear movement generated” in line 4. There is insufficient antecedent basis for this limitation in the claim.
14.	Claim 16 recites the limitation “the linear movement generated” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. 
	Claims not addressed are rejected based on their dependency from a rejected base claim.

Claim Rejections - 35 USC § 102
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

16.	Claim(s) 1-3, 5-6, and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torre et al. (US 5040748 A), hereinafter “Torre”.
17.	Regarding Claims 1 and 11, Torre disclose a payload tie-down system (Abstract, c. 3, ln. 20-36, ln. 63 - c. 4, ln. 17 and FIGS. 1-3 and 4-6), comprising:
	a retaining stud assembly (an assembly of studs 26); and 
	a payload tie-down assembly (24), including:
		a tie-down housing (30/40), and
		a tie down fork (28/32/34/44) movably enclosed (c. 4, ln. 45-59) within the tie-down housing (30/40) and configured to move linearly along an axis of the tie down housing (c. 4, ln. 45-59; tie down fork 28/32/34/44 configured to move linearly via drive shaft 46 and electric motor drive means 52 as seen in FIGS. 4-6), the linear movement generated by a rotational input (c. 4, ln. 45-59) to the payload tie-down assembly (24), a first end of the tie-down fork angled along at a first axis (c. 4, ln. 12-17; a first end 36 of tie-down 28/32/34/44 along a first axis as seen in FIG. 4).
18.	Regarding Claims 2 and 12, Torre disclose the payload tie-down system of claim 1, wherein the first end of the tie-down fork is angled along at least the first axis and a second axis (end 36 of tie-down fork 28/32/34/44 angled along the first axis and a second axis) for engagement of the retaining stud assembly (FIGS. 4-6), the angles along the first axis and the second axis configured for engaging a misaligned payload (end 36 of tie-down fork 28/32/34/44 being angled allows for the tie-down for the perform the function of a engaging a misaligned payload) to a retaining stud (26) of the retaining stud assembly.
19.	Regarding Claims 3 and 13, Torre discloses the payload tie-down system of claim 1, wherein a second end (a second end bound by element 44) of the tie-down fork (28/32/34/44) is substantially perpendicular to the retaining stud assembly (second end of fork 28/32/34/44 being perpendicular to retaining 26 of the retaining stud assembly), when the payload tie-down assembly is engaged with the retaining stud assembly (FIG. 5).
20.	Regarding Claims 5 and 14, Torre discloses the payload tie-down system of claim 1, wherein the linear movement is generated from the rotational input using a tie-down driver (c. 4, ln. 45-59; a rotation of drive shaft 46 via electric driver 52 driving a worm gear reduction drive 54 as seen in FIGS. 4-6).
21.	Regarding Claims 6 and 15, Torre discloses the payload tie-down system of claim 5, wherein the tie-down driver includes screw threads converting the rotational input to linear movement (tie-down driver 52/54 comprising of a worm reduction gear drive, and worm reductions gear drives by definition of consists of screw threads on the worm which engage the gear of the worm reduction gear drive for converting rotational input). 
22.	Regarding Claim 16, Torre discloses a method of payload tie-down system, the method comprising:
	providing a retaining stud assembly (26), and a payload tie-down assembly (24) including a tie-down housing (30/40), and a tie-down fork (28/32/34/44) movably enclosed (as summarized in FIGS. 4-6) within the tie-down housing (30/40) and configured to move linearly along an axis of the tie-down housing (c. 4, ln. 45-59; tie down fork 28/32/34/44 configured to move linearly along an axis of tie-down housing 30/40 via drive shaft 46 and electric motor drive means 52 as seen in FIGS. 4-6), the linear movement generated by a rotational input (c. 4, ln. 45-59) to the payload tie-down assembly (24), a first end of the tie-down fork angled along at least a first axis (a first end 36 of tie-down 28/32/34/44 along a first axis as seen in FIG. 4);  
positioning a payload (12) attached to the tie-down housing (30/40) and a device platform (18) attached to a retaining stud of the retaining stud assembly (26) such that the retaining stud is within (FIG. 5) the tie-down housing (30/40); and 
fastening the payload (12) to the device platform (18) by locking the payload tie-down assembly (24) to the retaining stud (c. 4, ln. 42-59).

Claim Rejections - 35 USC § 103
23.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

24.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torre et al. (US 5040748 A), in view of Dzus et al. (US 3510922 A), hereinafter “Dzus”.
25.	Regarding Claim 4, Torre discloses the payload tie-down system of claim 1, wherein the retaining stud assembly comprises:
	a stud (26).
	Torre is silent regarding a mounting base and a spring coupling the stud to the mounting bae.
	Dzus discloses a fastener stud assembly (Abstract and FIGS. 1-3) comprising a retaining stud assembly (retaining stud assembly a seen in FIG. 1) which comprises:
	a mounting base (14);
	a stud (5/7); and
	a spring (9) coupling the stud (5/7) to the mounting base (14).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Torre to use the arrangement of Dzus, as a known mounting base, stud and spring arrangement of a stud assembly for the purpose of optimizing the retention between a tie down fork and a retaining stud assembly of a payload tie-down system. 

26.	Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable in view of Torre et al. (US 5040748 A).
27.	Regarding Claim 7, Torre disclose the payload tie-down system of claim 1, wherein the retaining stud assembly is attached to a payload (c. 3, ln. 64-68; studs 26 of retaining stud assembly attached to respective payloads 12) and the payload tie-down assembly (24) is attached to a device platform (18), the retaining stud assembly and the payload tie-down assembly attaching the device platform to the payload (FIGS. 4-6 and c. 3, ln. 24-28).
	Torre is silent regarding the retaining stud assembly be specifically attached to a device platform and the payload tie-down assembly is attached to specifically a payload, however, would have been obvious to one having ordinary skill in the art at the time the invention was made to have the retaining stud assembly attached to the device platform and the payload tie-down assembly being attached to the payload, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
28.	Regarding Claim 9, modified Torre discloses (see Torre) the payload tie-down system of claim 7, wherein the device platform is configured (c. 2, ln. 40-45 and c. 3, ln. 63-68) to host a plurality of payloads (a plurality of payloads 12 a seen in FIG. 1).

29.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torre et al. (US 5040748 A), in view of Monford (US 5125601 A).
30.	Regarding Claim 8, modified Torre discloses the payload tie-down assembly of claim 7.
	Modified Torre is silent regarding male and female guides.
	Monford discloses a payload retention device (Monford Abstract and FIG. 1) comprising at least one male guide (21/22) configured to align (c. 4, ln. 3-13) with at least one female guide (23/24), the at least one male guide (21/22) attached to the payload (14) another of the at least one female guide (23/24) attached to the device platform (18).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Torre to use the arrangement of Monford, as a known male guide and corresponding female guide arrangement of a payload and platform device for the purpose of optimizing the retention between a payload and a device platform such that the payload is coupled to the device platform in a flush manner.   

31.	Regarding Claim 10, modified Torre discloses (see Torre) the payload tie-down assembly of claim 7, further comprising:
	a payload baseplate (10) of the payload (12). 
	Modified Torre is silent regarding a shaft configured to transmit rotational movement through the payload baseplate to the payload tie-down assembly.
	Monford disclose a payload retention device (Monford Abstract and FIG. 1) comprising a payload base plate (20) of the payload (14); and
	a shaft configured to transmit rotational movement through the payload baseplate to the payload tie-down assembly (c. 8, ln. 62 - c. 9, ln. 9; drive shafts to transmit rotational movement through the payload base plate 20 to the payload tie-down assembly via respective gearmotors 40 as seen in FIGS. 1 and 8-9).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Torre to use the arrangement of Monford, as a known arrangement of a shaft, payload base plate and payload tie-down assembly for the purpose of optimizing the retention between a payload and a platform device. 

Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Schmier, II et al. (US 20150060629 A1) discloses a payload tie-down assembly, including a tie-down housing and a tie-down fork. 
Harless et al. (US 5406876 A) and Stock (US 4257639 A) each disclose a payload tie-down  system, including a retaining stud assembly, a payload tie-down assembly, a tie-down housing and a tie-down fork.
Dobbs et al. (US 5429328 A) discloses a payload tied-own system.

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642